The Honorable Danny P. Rodgers Deputy Prosecuting Attorney Eighth Judicial District 218 East Second Street P.O. Box 8 Prescott, AR  71857
Dear Mr. Rodgers:
This is in response to your request for my review and approval of an "Interlocal Cooperative Agreement for Industrial Development" ("Agreement"), pursuant to A.C.A. 25-20-104(f) (Repl. 1992).  You have submitted this Agreement as a follow-up to a previous submission which was disapproved by this office as to form in Op. Att'y Gen. 94-055.
This Agreement, as modified, is in proper form and compatible with the laws of this state.  The Agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh